          Case 1:19-cv-09319-AKH Document 29 Filed 02/18/20 Page 1 of 4
           Case 1:19-cv-09319-AKH Document 25 Filed 02/07/20 Page 5 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Application of Orly
Genger, to Remove Dalia Genger as Trustee of
The Orly Genger 1993 Trust Established on           SONY Case No. l 9-cv-09319-AKH
Dec. 13, 1993 by Arie Genger, grantor.


Orly Genger, beneficiary of The Orly Genger
1993 Trust,

                                     Petitioner,    N.Y. County Surrogate Court
                   V.                               Index No. 2008-0017

Dalia Genger, as trustee of The Orly Genger
1993 Trust, and The Sagi Genger 1993 Trust,

                                     Respondents.


In the Petition of DALIA GENGER, as Trustee
of the Orly Gengerl993 Trust Established on         SONY Case No. 19-cv-09365-AKH
Dec.13, 1993 by Arie Genger, grantor.

Dalia Genger, trustee of the Orly Genger 1993
Trust,

                                     Petitioner,    N.Y. County Surrogate Court
                   v.                               Index No. 2008-0017/E

Orly Genger, Arie Genger, Glenclova
Investment Company, TR Investors, LLC,
New TR Equity I, LLC, New TR Equity II,                          USDCSDNY
LLC, Trans-Resources, Inc., Arnold Broser,                       DOCUMENT
David Broser, John Does 1-20, and Jane Does                      ELECTRO NI CALLY FILED
1-20,

                                     Respondents.
                                                               I DOC #:
                                                                  ~--~-E FILED: .1-\J -)D




             JOINT STIPULATION AND ORDER CONFIRMING REFERRAL
            OF REMOVED SURROGATE COURT ACTIONS TO BANKRUPTCY
                COURT FOR THE SOUTHERN DISTRICT OF NEW YORK


{Clicnt/086201/1/02018931.DOC; I }
          Case 1:19-cv-09319-AKH Document 29 Filed 02/18/20 Page 2 of 4
          Case 1:19-cv-09319-AKH Document 25 Filed 02/07/20 Page 6 of 8




        WHEREAS, on July 12, 2019 (the "Petition Date"), Orly Genger commenced a case (the

"Bankruptcy Case") by filing a voluntary petition for relief under chapter 7 of the United States

Code (the "Bankruptcy Code") in the Bankruptcy Court for the Western District of Texas (the

"Texas Bankruptcy Court");

        WHEREAS, while the Bankruptcy Case was pending in the Texas Bankruptcy Court,

counsel for Ron Satija, the prior trustee appointed in the Debtor's Case, pursuant to 28 U.S.C. §

1452 and Bankruptcy Rule 9027, on October 8 and 9, 2019, removed two surrogate court actions

that were pending in New York County Surrogate's Court styled as (i) Orly Genger, beneficiary

of the Orly Genger 1993 Trust v. Dalia Genger, as trustee of the Orly Genger 1993 Trust, and the

Sagi Genger 1993 Trust, Index No. 2008-0017, and (ii) Dalia Genger, as trustee of the Orly

Genger 1993 Trust v. Orly Genger, et al., Index No. 2008-0017/E (the "Removed Surrogate

Court Actions") to the Southern District of New York, with the further intention of transferring

the Removed Surrogate Court Actions to the Texas Bankruptcy Court;

         WHEREAS, on November 7 and 8, 2019, Michael Oldner, the Trustee of the Orly

Genger 1993 Trust (the "Orly Genger Trust") filed, in this Court, motions to remand (the

"Remand Motions") the Removed Surrogate Court Actions back to the Surrogate Court;

         WHEREAS, by order dated November 7, 2019, the Texas Bankruptcy Court transferred

the Bankruptcy Case to the Bankruptcy Court for the Southern District of New York, whereby

Honorable James L. Garrity is now presiding as Bankruptcy Judge in the Bankruptcy Case, Case

No. 19-13895 (JLG);

         WHEREAS, on December 11, 2019, Deborah J. Piazza was appointed as the successor

Chapter 7 trustee in the Bankruptcy Case;




{Clicnt/086201/1/02018931.DOC;l }               2
           Case 1:19-cv-09319-AKH Document 29 Filed 02/18/20 Page 3 of 4
              Case 1:19-cv-09319-AKH Document 25 Filed 02/07/20 Page 7 of 8




        WHEREAS, as contemplated by the Southern District of New York's Amended

Standing Order dated February I, 2012, the parties now desire that the above-captioned matters,

including the Remand Motions, be referred to the Bankruptcy Court for further determination by

the Bankruptcy Court.

         NOW, upon all pleadings and proceedings heretofore had herein, the parties to this

Stipulation, by their respective counsel, agree to the following:

         1.        The Removed Surrogate Court Actions, including the determination of thJ

pending Remand Motions, shall be referred to the Bankruptcy Court for further determination by

the Bankruptcy Court.

         2.        The Orly Genger Trust disputes that the Removed Surrogate Court Actions arise

under Title 11 or arise in or are related to a case under Title 11, and reserves all rights concerning

the arguments made in its Remand Motions. The Orly Genger Trust's consent to referral of the
                                                                                                     I
Removed Surrogate Court Actions to the Bankruptcy Court who will consider the Remand

Motions should not be deemed a waiver of any arguments the Trust may have concerning the

Bankruptcy Court's lack of jurisdiction over the Removed Surrogate Court Actions.

         3.        The Trustee shall have until March 31, 2020 to respond to the Remand Motions.

The Orly Genger Trust shall have until April 24, 2020 to reply to any responses received to the

Remand Motions.

         4.        Each party that executes this Joint Stipulation represents that he or she is duly

authorized to execute this Joint Stipulation on behalf of the respective parties hereto and that

each such party has full knowledge and has consented to the terms of this Joint Stipulation.

         5.        This Joint Stipulation may be executed in counterparts, each of which shall be

deemed an original but all of which together shall constitute one and the same instrument, and it




{Client/08620I/I/02018931.DOC; I }                 3
           Case 1:19-cv-09319-AKH Document 29 Filed 02/18/20 Page 4 of 4
            Case 1:19-cv-09319-AKH Document 25 Filed 02/07/20 Page 8 of 8




shall constitute sufficient proof of this Joint Stipulation to present any copy, copies or facsimiles

signed by the parties hereto to be charged.

Dated: New York, New York
       February 7, 2020

 TARTER KRINSKY & DROGIN LLP                       POLLOCK COHEN LLP
 Attorneys for Deborah J. Piazza,                  Attorneys for the Orly Genger 1993 Trust,
 Chapter 7 Trustee                                 through Michael Oldner, Trustee


 By:      ls/Rocco A. Cavaliere                     By:    IslAdam Pollock
          Rocco A. Cavaliere                               Adam Pollock
           1350 Broadway, 11th Floor                       60 Broad Street
          New York, New York 10018                         New York, New York 10004
          (212) 216-8000                                   (212) 337-5361



SO ORDERED:

Dated: New York, New York
       February 11, 2020



Hb~    ~ ~~7 ' ti.t..
   RABL<-AL~ K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE




 {Clicnl/086201/1/02018931.DOC;J }                4
